DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 December 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,724,896 (Momoi).
In regards to independent claim 1 and dependent claims 3, 5-6 and 8, Momoi is directed to a copper heat dissipation material having a satisfactory heat dissipation performance. (Abstract) The copper or copper alloy can be provided with an alloy layer containing a metal such as nickel or zinc. (1:62-2:2) A roughened layer may be provided to the surface of a copper or copper alloy or the surface of the alloy layer to be used as a copper heat dissipation material by applying a roughening treatment to the surface in order to improve adhesion to, for example, an adhesion layer. (11:1-6) The roughened layer may be formed of an element including, inter alia, nickel. (11:8-17) Alternatively, in the roughening treatment, roughening particles of copper or a copper alloy are formed and then secondary particles or tertiary particles formed of, for example, nickel or zinc, are provided. (11:13-17) Thereafter, a heat resistant layer or a rustproofing layer may be formed of, e.g. nickel or zinc. (11:17-19) As the heat-resistant layer and rustproofing layer, such layers as known in the art can be used. (11:51-53) For example, the layer may contain one element or alloy of such elements, such as nickel or zinc. (11:51-63) 
It would have been obvious to one of ordinary skill to have selected materials from this explicit list corresponding to the claimed structure. One of ordinary skill in the art would have been motivated by the desire and expectation of selecting from a finite list of known materials with a reasonable expectation of success, including selecting appropriate materials that were recognized as being appropriate for such a structure and were recognized in the art as being appropriate for the respective layers, including providing necessary heat resistance and rust proofing as explicitly discussed within this reference. This structure would also include the additional layers as set forth within the dependent claims, for example the copper particles would correspond to the additional layer. 
The surface roughness Sz of the one or both surfaces is 5 microns or more. This roughness value would result in a ten-point roughness that overlaps the claimed ranges. Therefore, a prima facie case of obviousness has been established. 

As to claim 2 and 4, Momoi sets forth the surface roughness and materials as set forth in the instant application that result in the claimed lightness values. Therefore, it would likewise be expected that the product of the prior art would meet this particular limitation. Momoi also sets forth selecting the color differences between sides. (See 7:7-30) It sets forth that luminosity difference is less than -35. (See 7:7-30) Therefore, this would result in a range that overlaps the claimed range. 
As to claim 7, Momoi is silent on the particular thickness or amount of the zinc layer provided. However, this would be dependent upon the intended use of the final product and the conditions to which one of ordinary skill in the art would have expected the product to be exposed to. Momoi explicitly teaches applying appropriate heat-resistant and rustproofing layers as known in the art. This would include selecting appropriate thicknesses and amounts for these layers dependent upon the level of protection needed for the lifespan of the product based on its intended use and conditions it would be exposed to. Therefore, it would have been obvious to one of ordinary skill in the art to have selected an appropriate thickness based on the intended use of the final product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784